Citation Nr: 1524259	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-27 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include schizophrenia, posttraumatic stress disorder (PTSD) and bipolar disorder.  

2.  Entitlement to service connection for residuals of a stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from November 1971 to August 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

In August 2010, VA contacted Winter Haven Hospital, Behavioral Health Division and requested copies of the Veteran's medical records at the facility.  The same month, VA received the August 2010 letter back with accompanying records.  Significantly, the August 2010 record was annotated to indicate that only the Veteran's medical records from volume 2 were sent and that the facility has records doing to November 2000.  VA was instructed to let the facility know if these records are needed.  The record reflects that the RO did not request the earlier records.  Since the earlier records could be supportive of the Veteran's claims, further development to obtain those records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include medical records from Winter Haven Hospital, Behavioral Health Division, dated from November 2000 to May 2004.  

2.  Undertake any other indicated development.  

3.  Then, the RO or the AMC should readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




